Case 1:17-cv-02741-JLK-MEH Document 84 Filed 11/20/18 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-02741-MSK-NYW


  MYRNA HARRIS,
  individually and on behalf of others similarly situated,

         Plaintiffs,

  v.

  DAVITA HEALTHCARE PARTNERS, INC., AND TOTAL RENAL CARE INC.,

         Defendants.


                       STIPULATED NOTICE OF VOLUNTARY DISMISSAL


         The Parties, by and through their Counsel, hereby submit this Stipulated Notice of

  Voluntary Dismissal with prejudice for Plaintiff Zachary McNamara pursuant to Fed. R. Civ. P.

  41(a)(1)(A).

         Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to dismiss an action

  without court order by a stipulation of dismissal signed by all parties who have appeared.

  Therefore, Plaintiffs need not obtain a court order to dismiss this action voluntarily. The parties

  have stipulated to the dismissal of claims for Plaintiff Zachary McNamara.

         Plaintiffs’ expert recently reviewed pay data for the opt-in Plaintiffs and determined that

  Mr. McNamara was not employed by Defendant during the relevant time period. As such, the

  parties agree that it is reasonable and appropriate to proceed with the dismissal of Mr.

  McNamara’s claims in this case. Mr. McNamara has agreed to this dismissal based on the above

  facts. Each party will bear its own attorneys’ fees and costs.


                                                   1
Case 1:17-cv-02741-JLK-MEH Document 84 Filed 11/20/18 USDC Colorado Page 2 of 3




         WHEREFORE, the parties submit their Stipulated Notice of Voluntarily Dismissal, with

  prejudice, for Plaintiff Zachary McNamara.


  STIPULATED NOTICE OF VOLUNTARY DISMISSAL APPROVED:


  s/ Colleen Calandra
  Colleen Calandra
  Rebekah Stern
  RAMOS LAW
  3000 Youngfield Street
  Wheat Ridge, CO 80215
  colleen@ramoslaw.com
  rebekah@raoslaw.com
  ATTORNEYS FOR PLAINTIFFS

  s/ Veronica von Grabow
  Veronica von Grabow
  Melisa H. Panagakos
  JACKSON LEWIS P.C.
  950 17th Street, Suite 2600
  Denver, CO 80202
  Veronica.vonGrabow@jacksonlewis.com
  Melisa.Panagakos@jacksonlewis.com

  Stephanie Adler-Paindiris
  Amanda A. Simpson
  JACKSON LEWIS P.C.
  390 N. Orange Avenue, Suite 1285
  Orlando, FL 32801
  Stephanie.Adler-Paindiris@jacksonlewis.com
  Amanda.Simpson@jacksonlewis.com

  Dorothy D. McDermott
  JACKSON LEWIS, P.C.
  10 West Market Street, Suite 2400
  Indianapolis, IN 46204
  Dorothy.McDermott@jacksonlewis.com

  Eric R. Magnus
  JACKSON LEWIS P.C.
  1155 Peachtree Street N.E., Suite 1000
  Atlanta, GA 30309

                                               2
Case 1:17-cv-02741-JLK-MEH Document 84 Filed 11/20/18 USDC Colorado Page 3 of 3




  MagnusE@jacksonlewis.com

  Drew C. Ambrose
  JACKSON LEWIS P.C.
  211 N. Pennsylvania Street, Suite 1700
  Indianapolis, IN 46204
  Drew.Ambrose@jacksonlewis.com
  ATTORNEYS FOR DEFENDANTS


                                                /s/Diane Shotkoski
                                                Diane Shotkoski




                                           3
